Citation Nr: 0425052	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound.

3.  Entitlement to service connection for residuals of Lyme 
disease.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for arthritis of the 
hands, knees and neck.

6.  Entitlement to service connection for a colon disorder.

7.  Entitlement to service connection for residuals of trench 
foot.

8.  Entitlement to service connection for residuals of right 
foot blood poisoning.

9.  Entitlement to service connection for residuals of 
appendicitis.

10.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had unverified active service in the United 
States Air Force from January 1969 to December 1989.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that, in part, assigned an initial 
noncompensable evaluation for the appellant's right ear 
hearing loss and denied his claims of entitlement to service 
connection for left ear hearing loss, a colon disorder, 
rheumatoid arthritis, arthritis of the neck, hands and knees, 
residuals of Lyme disease, residuals of trench foot, 
residuals of blood poisoning of the right foot, residuals of 
a shrapnel wound and residuals of appendicitis.  

The Board notes that the appellant originally submitted 
claims of service connection for Lyme disease, 
osteoarthritis, rheumatoid arthritis, trench foot, right foot 
blood poisoning and loss of toenails in September 1999.  In 
December 1999, the appellant's service connection claims were 
all denied on the basis that each claim was not well 
grounded.  The appellant was notified of the denial the next 
month, but he did not appeal the December 1999 rating 
decision.  Thereafter, there was a significant change in the 
law; on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  This law eliminated the concept of a 
well-grounded claim.  Section 7(b) of the VCAA states that, 
in the case of a claim for benefits finally denied as being 
not well grounded between July 14, 1999 and November 9, 2000, 
the claim can be re-adjudicated upon the request of the 
claimant or the Secretary's own motion as if the denial had 
not been made.  The RO has re-adjudicated these claims as if 
the denial or dismissal had not been made.

The appellant has appealed the initial noncompensable rating 
that was assigned to the right hearing loss disability when 
service connection was granted.  The appellant is, in effect, 
asking for a compensable rating effective from the date 
service connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the right 
ear hearing loss issue is as set out on the title page.

In March 2004, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.

At that Board hearing, the appellant submitted additional 
medical records pertaining to his knees; these records are 
dated between October 2003 and January 2004.  The appellant 
also waived review of the evidence by the agency of original 
jurisdiction in a VA Form 21-4138 submitted on the same day, 
and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
Nevertheless, because the issues to which the evidence 
relates are being remanded, the RO will have the opportunity 
to consider the evidence submitted to the Board in March 
2004.

The Board notes that the RO denied the appellant's claim of 
entitlement to service connection for a depressive disorder 
(to include post-traumatic stress disorder (PTSD)) in a 
rating decision issued in May 2003; the appellant was 
notified of that denial in that same month.  Because an 
appeal has apparently not been completed, the Board has not 
included that issue in its consideration.

(Consideration of the issues of entitlement to service 
connection for the residuals of a shrapnel wound, rheumatoid 
arthritis, arthritis of the neck, hands and knees, a colon 
disorder, and the residuals of Lyme disease, trench foot, 
blood poisoning of the right foot and appendicitis is 
deferred pending completion of the development delineated in 
the remand below.  These issues are addressed in the REMAND 
portion of the decision below.)


FINDINGS OF FACT

1.  The veteran does not have impaired hearing in the left 
ear that constitutes a disability.  

2.  The appellant's right ear hearing loss disability is 
manifested by Level II hearing acuity in the right ear.

3.  The appellant's hearing acuity in the left, non-service-
connected ear is considered normal for rating purposes.  He 
is not deaf in that ear.




CONCLUSIONS OF LAW

1.  The appellant does not have a left ear hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).

2.  The criteria for an initial compensable evaluation for a 
right ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Hearing Loss Service Connection Claim

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss is related to disease or injury that was 
incurred in or aggravated by service.

The appellant contends that he currently suffers from left 
ear hearing loss due to noise exposure in service.  The 
appellant testified at his March 2004 Board hearing at the RO 
that he used to work in service on the flight line around 
aircraft.  He also said that security police were not allowed 
to wear hearing protection.  See Travel Board Hearing 
Transcript p. 14.  

Review of the appellant's October 1989 medical examination 
for separation from service indicates that he underwent an 
audiometric examination.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
15







The appellant underwent VA audiometric testing in July 2001.  
The puretone threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
15
20







Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The appellant has contended, in various written statements 
and in his testimony, that he has sustained left ear hearing 
loss as the result of exposure to noise during his active 
service in the military.  Where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence.

In addition, Congress specifically limits entitlement to 
compensation for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for left ear hearing loss, there must be evidence of a 
service-connected disease or injury and a present disability 
that is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has testified about exposure to acoustic trauma in service, 
the July 2001 VA audiometric testing revealed that the 
appellant's hearing in his left ear does not demonstrate any 
pertinent level over 40 decibels or three levels greater than 
25 decibels or a speech recognition score less than 94 
percent.  Accordingly, there is no evidence that the 
appellant currently has any left ear hearing loss disability 
that is of service origin and meets the criteria set forth in 
38 C.F.R. § 3.385.  His claim for left ear hearing loss 
consequently must be denied.

II.  Hearing Loss Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most 
current evidence of the severity of the appellant's right ear 
hearing loss is found in the report of the VA audiometric 
examination conducted in July 2001.

The Board notes that the appellant appealed the initial zero 
percent rating that was assigned to his right ear hearing 
loss disability when service connection was granted.  The 
Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.

In that regard, the Board notes that the noncompensable 
rating for the right ear hearing loss disability at issue in 
this case has been in effect since the grant of service 
connection effective in September 1999.  The issue before the 
Board then is taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The criteria for rating hearing impairment and other diseases 
of the ear were revised effective from shortly before the 
veteran filed his claim.  64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Amendments to the rating criteria became effective on 
June 10, 1999.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a 
(2000)).  The criteria establish eleven auditory acuity 
levels designated from I to XI.  Whether viewing the old or 
new criteria, Tables VI and VII as set forth in the 
regulations are used to calculate the rating to be assigned.  
38 C.F.R. § 4.85 (2003).  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (2003).  When the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2003).  Additionally, 
when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2003).  

In cases where service connection is in effect only for one 
ear, VA may nevertheless pay compensation as if hearing loss 
in both ears was service connected provided that there is 
"[h]earing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear."  69 Fed Reg. 48148 (Aug. 9, 2004).  

As previously noted, service connection for hearing loss in 
the right ear only has been granted.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

On the authorized audiological evaluation conducted in July 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
65
50
LEFT
N/A
25
20
15
20

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 96 percent in the left ear.  As 
noted in the discussion above, the veteran does not meet 
§ 3.385 for his left ear.  Consequently, the July 2001 VA 
audiometric findings result in a corresponding designation of 
Level II hearing acuity in the right ear and Level I hearing 
acuity (normal) in the non-service-connected left ear.  
Pursuant to these findings, the RO assigned a disability 
evaluation of zero percent.  Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing; he testified at his March 2004 
Board hearing that his hearing had gotten worse.  See Travel 
Board Hearing Transcript p. 15.  However, the objective 
clinical evidence of record simply does not support a 
compensable evaluation at any time for his hearing loss 
disability.  As previously noted, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  In this case, there is no evidence of entitlement 
to a compensable rating even if both ears were treated as 
though service connected throughout the pendency of the 
claim.  

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I or II for one ear and 
Level I or II for the other.  Under current regulations, a 
zero percent rating is yielded by the July 2001 VA 
audiometric examination results.  Tables VI, VII.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board therefore finds that 
the preponderance of the evidence is against the appellant's 
claim for an initial compensable evaluation for his right ear 
hearing loss disability.  (It should also be noted that the 
veteran does not experience an exceptional pattern of hearing 
as set forth in 38 C.F.R. § 4.86 (2003).  This is so because 
not all puretone thresholds are 55 decibels or more, and 
because the thresholds at 2000 Hertz or less than 70 
decibels.  38 C.F.R. § 4.86 (2003).)

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the right 
ear hearing loss disability at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right ear hearing loss disability has presented 
such an unusual or exceptional disability picture at any time 
as to require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher 
schedular ratings for hearing loss disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his hearing loss and he has 
not sought any treatment for this condition other than 
hearing aids.  The appellant has not offered any objective 
evidence of any symptoms due to the hearing loss that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
right ear hearing loss disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show disability above zero percent since 
September 1999, and therefore does not support the assignment 
of a staged rating.

The findings needed for a compensable evaluation are not 
demonstrated in the evidence of record.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's right ear hearing loss 
rating claim.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claims relative to 
hearing loss in each ear by means of the discussion in the 
January 2002 rating decision and the November 2002 Statement 
of the Case (SOC).  He was told of what was required of him 
and what VA would yet do.  He was informed that the medical 
evidence of record did not show the required level of hearing 
loss.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the hearing loss claims, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the appellant was 
afforded VA audiometric examination for the purpose of 
ascertaining whether service connection was warranted, and if 
so, the level of compensation to be paid.  The appellant was 
informed about the provisions of the VCAA in a letter sent by 
the RO in June 2001.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In March 
2004, the appellant was informed that he could submit 
additional evidence to the Board; no evidence concerning his 
hearing loss was thereafter submitted.  Therefore, there is 
no duty to assist that was unmet.




ORDER

Service connection for left ear hearing loss is denied.

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for action as described 
below.

The record contains an August 2002 VA clinic note that 
indicates the appellant was in receipt of Social Security 
Administration (SSA) disability benefits.  However, complete 
copies of the medical records upon which that disability 
award was based, as well as any SSA decision and its 
associated List of Exhibits, have not been made part of the 
claims file.  All of these records should be obtained and 
associated with the claims file.

The evidence of record includes copies of VA x-ray reports 
dating back to April 1994; however, the clinical notes of 
record date only from June 1999 forward.  It appears that the 
appellant was treated at VA facilities in St. Louis, John 
Cochran and Jefferson Barrack, Farmingham and Poplar Bluff.  
All of these records should be obtained and associated with 
the claims file.

In regard to post-service private medical records, the only 
records currently in evidence date from 2003 and 2004.  It 
appears that the appellant has received pertinent treatment 
at Deaconess West (1995) and Staunton Memorial (1996) and 
that his doctors have included a Dr. Abastas, a Dr. Hansbro, 
a Dr. Toney and a Dr. Winters.  In addition, it appears that 
the appellant may have received medical treatment while a VA 
employee and while a probationary United States Postal 
Service employee.  All of these records should be obtained 
and associated with the claims file.

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board will ask for the RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any of the disorders reported in the claims file 
are traceable to his active military service in any way.

Most notably, this is a case in which almost none of the 
appellant's service medical records or service personnel 
records spanning over 20 years of service is in evidence.  
The service personnel records only go up to 1974, and only 
the service entrance and separation examinations are in 
evidence.  Furthermore, the appellant's DD 214 is not in 
evidence and his service dates do not appear to have been 
verified.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Review of the appellant's few available service medical 
records reveals that the appellant reported having had 
appendicitis in 1976 and swollen or painful joints when he 
prepared an October 1989 report of medical history.  The 
examining doctor also noted that the appellant had undergone 
a partial meniscectomy of his left knee in 1967; that he had 
undergone an appendectomy in 1976; that he had suffered an 
episode of cellulitis, lymphangitis of the right foot in 
1978; and possible Lyme disease in June 1986, with the hands 
and fingers being the joints mainly affected.  The report of 
the separation medical examination includes a notation of an 
eight-centimeter surgical scar on the appellant's right lower 
abdomen.

The appellant has stated that he does not possess any of his 
service medical records, but he has provided numerous 
detailed descriptions of dates, places, diagnoses and 
treatment.  He has stated that he was hospitalized at Cutler 
Army Hospital; McConnell Air Force Base Hospital 
(October/November 1976, and May/June 1976); Cam Rahn Bay 
Hospital (April 11, 1970); and the 5th Army Hospital in 
Saigon (March 1973).  The RO should seek to obtain these 
hospital records.

There is some indication that the RO undertook searches for 
the appellant's service medical and personnel records.  
However, after the National Personnel Records Center (NPRC) 
notified the RO in June 2000 that NPRC had sent the requested 
records to the Chicago RO in December 1989, it is not clearly 
documented that the RO sought the records from the Chicago 
RO.  In addition, it is not clearly documented that the RO 
sought alternative records.  The VA Adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in cases such as the veteran's.  A non-exhaustive 
list of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians from whom a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (October 6, 1993).  
The Board also notes that daily personnel actions such as 
relating to wounded service personnel can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).  The RO must take steps to identify 
and obtain alternate records for the appellant.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate each 
of his claims on appeal and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf and what 
part he should provide.  He should also 
be told to provide any evidence in his 
possession that is pertinent to any of 
his claims remaining on appeal.  

2.  The RO should verify the dates of the 
veteran's active military service and 
take all appropriate steps to secure the 
service medical and personnel records or 
alternative records, such as unit morning 
reports or rosters.  The RO should 
search, at NPRC or other sources, for the 
veteran's in-service hospital records 
from Cutler Army Hospital; McConnell Air 
Force Base Hospital (October/November 
1976, and May/June 1976 or 1978); Cam 
Rahn Bay Hospital (April 11, 1970); and 
the 5th Army Hospital in Saigon (March 
1973).  The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims of service 
connection.  Any evidence obtained should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
1989 for each of his claimed disorders, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims remaining 
on appeal, including all VA treatment (to 
include St. Louis, John Cochran and 
Jefferson Barrack, Farmingham and Poplar 
Bluff), all private treatment (to include 
Deaconess West (1995), Staunton Memorial 
(1996), Dr. Abastas, Dr. Hansbro, Dr. 
Toney and Dr. Winters) and all retired 
military treatment to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

In addition, the RO should obtain, with 
proper authorization, the appellant's 
employment medical records dated since 
1989 from any VA job, any private 
employer and from his postal service job.  
These records should be associated with 
the claims file.

4.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

5.  After the above development is 
completed, the appellant should be 
scheduled for VA medical examinations 
specifically to determine the existence, 
etiology, and onset date of any arthritis 
(rheumatoid, traumatic, or degenerative), 
Lyme disease or Lyme disease residuals, 
trench foot, cellulitis, or blood 
poisoning residuals of the feet, shrapnel 
wound residuals, appendectomy residuals, 
or colon disorder.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  The 
examiner(s) should discuss the clinical 
significance of all pertinent radiologic 
and laboratory (e.g., RA, ANA, RF, 
antibody testing) results of record.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiner(s) should 
state the medical probabilities that any 
arthritis, colon disorder, foot pathology 
(residual of blood poisoning or trench 
foot), Lyme disease or residual thereof, 
residual of appendicitis, or fragment 
wound residual is attributable to the 
veteran's military service, pre- or post-
service trauma, or some other cause or 
causes.

The examiner(s) must provide a 
comprehensive report including complete a 
rationale for all conclusions reached.  
If it is determined that special 
examinations are needed for making the 
aforementioned opinions, such 
examination(s) should be scheduled.

6.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claims remaining on 
appeal.  The re-adjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories.

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded issues.  The appellant need take no 
action until notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



